Barrett, P. J.
This is a claim for the appropriation of claimants’ property by the State and upon the trial the State moved for a dismissal of the claim upon the ground that it was not filed within the time provided by the Court of Claims Act. The notice of appropriation was served on December 22, 1933, and the claim was filed on August 3, 1936. Section 12 of the Court of Claims Act, as it existed when this claim arose, required such a claim to be filed within two years of its accrual. Section 15 of the Court of Claims Act, as it existed, had no application, as a claim for the appropriation of land was excepted from the requirements of the section. The claim was not filed in time and this court, therefore, having no jurisdiction, it must be dismissed.
By section 15, subdivision 5, as it now reads, permission to file a claim not filed in time may be granted, but only when the application therefor is made within two years of the accrual of the claim. This remedy is, therefore, not now open to claimants. The State of course should compensate the owners of these lands taken for public purposes, but this court has no power to award such compensation. Power to do so, however, may be granted by proper legislation.
Ryan, J., concurs.